Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.389 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


ALBERT ROBINSON #602278,                            Case No. 2:18-cv-00156

                     Plaintiff,                     Hon. Paul L. Maloney
                                                    U.S. District Judge
        v.

CANDACE NEWTON, et al.,

                     Defendants.
                                   /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Albert Robinson filed this civil rights action pursuant to 42

U.S.C. § 1983 on September 17, 2018. Robinson’s claims revolve around disputes at

Chippewa Correctional Facility (URF) about which television channels would be

shown in Robinson’s housing unit and whether a door allowing cold air into the unit

would be open or closed. Robinson alleges that these decisions were made on the

basis of race. He also says that Michigan Department of Corrections (MDOC) officials

retaliated against him for complaining by writing misconduct tickets against him.

Robinson asserts violations of his rights under the First and Fourteenth

Amendments.




                                          1
    Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.390 Page 2 of 24




         The Defendants in the case are Prisoner Counselor (PC) Newton, and

Corrections Officers (COs) Olmstead and Benson.1

         This report and recommendation addresses Defendants’ motion for summary

judgment and Robinson’s two motions to compel discovery.2

         First, on July 22, 2019, Defendants filed a motion for summary judgment.

(ECF No. 29, PageID.128.) Defendants argue (1) that Robinson failed to properly

exhaust his claims against them, and (2) that Robinson’s claims against COs

Olmstead and Benson are barred by the doctrine of qualified immunity. In response,

Robinson generally argues (1) that he properly exhausted his grievances, (2) that he

was denied the opportunity appeal his misconduct tickets, (3) that he did raise the

issue of retaliation during his misconduct hearings, and (4) that the doctrine of

qualified immunity does not apply in this case. (ECF No. 36, PageID.330.)

         Second, on November 22, 2019, Robinson filed a motion to compel discovery.

(ECF No. 38, PageID.365.) He sought discovery of warden forum minutes for a two-

year period and “‘any and all policies, directives or instructions concerning MDOC

employee job description, prisoner treatment.’” (ECF No. 39, PageID.368 (citing ECF

No. 39-1, PageID.372).) In response, Defendants argued that Robinson’s request (1)



1     In a screening opinion and order, the Court dismissed Robinson’s claims
against Defendants Desrochers, Batho, Horton, and Dihle for a failure to state a
claim. (ECF No. 9, PageID.75; ECF No. 10, PageID.87.)
2      On August 1, 2019, Robinson also filed a motion requesting the Court to
identify his cognizable claims. (ECF No. 34, PageID.326.) Section III contains a table
identifying Robinson’s remaining claims. The undersigned will issue a separate order
denying this motion as moot.


                                          2
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.391 Page 3 of 24




exceeds the scope of discovery as ordered by the Court, (2) is unnecessary because

Robinson already responded to Defendants’ motion, and (3) is overly burdensome on

the Defendants. (ECF No. 39, PageID.367.)

      Third, on December 31, 2019, Robinson filed his second motion to compel

discovery.   (ECF No. 40, PageID.385.)        Robinson sought the same information

requested in his first motion. In response, Defendants directed the Court’s attention

to their earlier response. (ECF No. 41, PageID.387.)

      As will be explained below, the undersigned concludes that Robinson failed to

properly exhaust many of the claims in this case, but not all of them.            The

undersigned respectfully recommends dismissal of the following claims due to

Robinson’s failure to exhaust his administrative remedies: (1) Robinson’s conspiracy

claims, (2) his individual First Amendment retaliation claims against Newton and

Olmstead, (3) his First Amendment retaliation claim against Benson and Olmstead

relating to Robinson’s move to the D housing unit, (4) his individual First Amendment

retaliation claim against Olmstead relating to her issuing him a false misconduct

ticket, (5) his individual Fourteenth Amendment equal protections claims against

Newton, and (6) his Fourteenth Amendment retaliation claim against Olmstead

involving race-based decisions on which television channels to watch. If the Court

adopts this recommendation, the only remaining claims will be: (1) Robinson’s

equal protection claim against Olmstead for deciding to open a door on the basis of

race on March 3, 2018, and (2) Robinson’s retaliation claim against Benson for writing

a misconduct tickets against him on March 9, 2018.



                                          3
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.392 Page 4 of 24




   II.      Additional Relevant Procedural History

         This case was initially referred to Prisoner Early Mediation, but failed to settle.

(ECF Nos. 11, PageID.88; ECF No. 15, PageID.107; ECF No. 18, PageID.114.)

Defendants filed a motion for summary judgment on July 22, 2019. (ECF No. 29,

PageID.128.) On August 1, 2019, the Court issued a case management order (CMO)

setting a deadline of September 15, 2019 for the close of discovery limited to the issue

of exhaustion, an October 14, 2019 deadline for Robinson to file a response to

Defendant’s motion, and an October 28, 2019 deadline for Defendants to file a reply

to Robinson’s response. (ECF No. 35, PageID.329.)

   III.     Summary of Plaintiff’s Allegations

         Robinson’s claims revolve around disputes about which television channels

would be shown in Robinson’s housing unit and whether a door allowing cold air into

the unit would be open or closed. Robinson alleges that these decisions were made

on the basis of race, in violation of the Fourteenth Amendment. He also says that

Defendants retaliated against him for complaining by writing misconduct tickets

against him, in violation of the First Amendment.

         On September 22, 2017, Robinson was moved into the H housing unit at URF,

where Defendants Olmstead and Benson work. (ECF No. 1, PageID.11.) Robinson

says he began having trouble with Olmstead and Benson in about late September

because they were preventing him from watching several specific television channels:

VH1 (channel 52), Black Entertainment Television (BET) (channel 53), and BET Her

(channel 18). (Id.) Robinson alleges that on October 23, 2017, he asked Benson and



                                              4
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.393 Page 5 of 24




Olmstead to change the television to channel 52. (Id.) Olmstead allegedly refused

and said, “when I am here this TV is white.” (Id.) Robinson claims that Olmstead

allows white prisoners to watch televisions shows of their choice for long periods of

time. (Id.)

      The next day, Benson allegedly told Robinson that Robinson was creating a

disturbance in the housing unit because of his television channel complaints. (ECF

No. 1, PageID.12.) That night, Robinson wrote a letter to Warden Horton to explain

the situation. (Id.) Robinson claims that no response came from the Warden, but

Benson told him that the Warden was aware of the situation and that nothing was

going to change. (Id.)

      Robinson says that at some point in December 2017, he sent a letter to the

Department of Justice’s Civil Rights Division to complain about the situation in H

unit. (Id.) He also claims to have sent a copy to the Warden and to the cell block

representative so that the representative could discuss the issue at the Warden’s

forum. (Id.) Robinson says that during January and February 2018, Olmstead and

Benson threatened to move Robinson if he continued to complain. (ECF No. 1,

PageID.12.)

      Robinson says that on March 3, 2018, he asked Olmstead if he could close the

back door of the housing unit due to the cold temperatures. (Id., PageID.13.) She

declined because a white inmate had asked her to open the door. (Id.) Robinson says

that Olmstead told him that he and the other black inmates should wear their coats

and hats. (Id.)



                                         5
    Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.394 Page 6 of 24




           Robinson says that on March 9, 2018, Benson searched Robinson’s personal

property and wrote Robinson a false Class II misconduct ticket.                   (ECF No. 1,

PageID.14.) At that time, Benson told Robinson that he would keep issuing Robinson

misconduct tickets if Robinson kept writing grievances. (Id.) An hour later, Robinson

claims to have received another false Class II misconduct ticket from Olmstead. (Id.)

Robinson acknowledges that he pled guilty to the second misconduct ticket, but he

alleges that he did so out of fear of retaliation from Olmstead. (Id.)

           On March 12, 2018, Robinson was moved from the H housing unit to the D

housing unit. (Id.) Robinson says that Defendant Newton issued Robinson another

false Class II misconduct ticket after he entered the D housing unit. (ECF No. 1,

PageID.15.)

           As noted in the Court’s screening opinion, Robinson’s Verified Complaint

contains First Amendment retaliation, Fourteenth Amendment equal protection, and

Fourteenth Amendment due process claims.3 (ECF No. 9, PageID.79.) The table

below lists Robinson’s claims and a summary of the alleged facts supporting the

claims.

     Claim    Defendant       Claim            Date or             Factual Allegation
    Number                                       Date
                                              Range of
                                             Incident(s)
       1       Olmstead   14th Amendment      10/22/2017   Olmstead alleged denied Robinson the
                          Equal Protection                 ability to watch certain television
                                                           channels because he is African-
                                                           American. (ECF No. 1, PageID.12.)
       2      Olmstead    14th Amendment      3/3/2018     Allegedly Olmstead refused to close
                          Equal Protection                 the backdoor of the housing unit near
                                                           Robinson’s and other black inmates’


3     Robinson’s Fourteenth Amendment due process claims were dismissed in the
Courts initial screening order. (ECF No. 10, PageID.87.)
                                                6
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.395 Page 7 of 24



 Claim   Defendant        Claim          Date or             Factual Allegation
Number                                    Date
                                        Range of
                                       Incident(s)
                                                     beds because a white inmate
                                                     requested the door to remain open.
                                                     (ECF No. 1, PageID.13.)
   3      Benson      1st Amendment     3/9/2018     Benson allegedly conducted an
                        Retaliation                  impermissible search of Robinson’s
                                                     belongings and then issued Robinson
                                                     a false Class II misconduct ticket for
                                                     destruction or misuse of property and
                                                     insolence. In doing so, Benson
                                                     allegedly told Robinson that he would
                                                     keep issuing Robinson misconduct
                                                     tickets if Robinson kept filing
                                                     grievances. (ECF No. 1, PageID.14.)
   4     Olmstead     1st Amendment     3/9/2018     An hour after receiving a false
                        Retaliation                  misconduct ticket from Benson,
                                                     Olmstead allegedly issued Robinson a
                                                     false Class II misconduct ticket for
                                                     being out of place. (ECF No. 1,
                                                     PageID.14.)
   5     Olmstead     1st Amendment     3/12/2018    Robinson claims that he was moved
                        Retaliation                  from the H housing unit to the D
                                                     housing unit because Olmstead and
                                                     Benson were retaliating against him
                                                     for writing grievances. (ECF No. 1,
                                                     PageID.14.)
   6      Benson      1st Amendment     3/12/2018    Robinson claims that he was moved
                        Retaliation                  from the H housing unit to the D
                                                     housing unit because Olmstead and
                                                     Benson were retaliating against him
                                                     for writing grievances. (ECF No. 1,
                                                     PageID.14.)
   7       Newton,    14th Amendment    3/12/2018    When Robinson was transferred from
          Olmstead,         Equal                    the H Housing Unit to the D Housing
         and Benson      Protection,                 Unit, Newton issued Robinson a false
                         Conspiracy                  Class II misconduct ticket for receipt
                                                     of stolen property and theft. Robinson
                                                     also claims that the issuance was a
                                                     conspiracy by Newton, Olmstead, and
                                                     Benson to violates his rights under
                                                     the 14th Amendment. (ECF No. 1,
                                                     PageID.7.)
   8       Newton,    1st Amendment     3/12/2018    Robinson also claims that Newton
          Olmstead,     Retaliation,                 conspired with Defendants Olmstead
         and Benson     Conspiracy                   and Benson when she issued him the
                                                     Class II misconduct for receipt of
                                                     stolen property and theft. The
                                                     conspiracy and her conduct were
                                                     allegedly motived by Robinson’s
                                                     grievances. (ECF No. 1, PageID.7.)

                                          7
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.396 Page 8 of 24



 Claim      Defendant          Claim            Date or               Factual Allegation
Number                                           Date
                                               Range of
                                              Incident(s)
    9         Newton      14th Amendment       3/12/2018      When Robinson was transferred from
                          Equal Protection                    the H Housing Unit to the D Housing
                                                              Unit, Newton issued Robinson a false
                                                              Class II misconduct ticket for receipt
                                                              of stolen property and theft. Robinson
                                                              claims that the issuance of the ticket
                                                              violates his rights under the 14th
                                                              Amendment. (ECF No. 1, PageID.7.)
   10         Newton        1st Amendment      3/12/2018      When Robinson was transferred from
                              Retaliation                     the H Housing Unit to the D Housing
                                                              Unit, Newton issued Robinson a false
                                                              Class II misconduct ticket for receipt
                                                              of stolen property and theft. Robinson
                                                              claims that the issuance of the ticket
                                                              was motivated by retaliation for a
                                                              grievances that he wrote. (ECF No. 1,
                                                              PageID.7.)

   IV.      Summary of Grievances Filed by Robinson and Pursued Through
            Step III

         The grievances the parties identified as relevant to Robinson’s claims are

summarized in the table below.

 Grievance       MDOC            Issued Grieved at Step I              Outcome of         ECF No.
  Number       Defendants                                              Grievance            30-3,
                 Named                                                                     PageID.
URF-18-03-     Newton         On 3/20/18, misconduct ticket        Rejected at Step I     195-199
0886-27a                      involving Newton was not             because misconduct
                              processed according to policy        decisions are non-
                                                                   grievable issues;
                                                                   rejection upheld
                                                                   through Step III
URF-18-03-     Benson and     On 3/9/18, Benson strip searched     Rejected at Step I     210-215
0804-28c       Olmstead       his cell and gave him a              as containing many
                              contraband ticket for a 1/16/18      unrelated issues;
                              incident; various allegations        rejection upheld
                              against Benson and Olmstead          through Step III
                              from fall ’17, including not being
                              allowed to watch certain TV
                              programs; various threats by
                              Olmstead
URF-18-03-     Olmstead       Olmstead was being racist,           Denied at Step I;      226-230
0694-17a                      intimidating, threatening, and       denial upheld
                              retaliatory in her actions           through Step III
                              regarding Robinson wanting to


                                                 8
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.397 Page 9 of 24



 Grievance       MDOC                Issued Grieved at Step I             Outcome of        ECF No.
  Number       Defendants                                                 Grievance          30-3,
                 Named                                                                      PageID.
                               have a door open
URF-18-03-     Olmstead        Olmstead’s retaliatory and            Rejected at Step I    205-209
0805-28a                       threatening conduct toward            as duplicative of
                               Robinson has not improved.            URF-18-03-694-
                                                                     17a; rejection
                                                                     upheld through
                                                                     Step III



   V.        Summary of Relevant Misconduct Tickets Issued to Robinson

        In their motion for summary judgment, Defendants identified several

misconduct appeals that Robinson filed with MDOC. They claim that a review of

these misconduct appeals will demonstrate that Robinson failed to exhaust his

administrative remedies. These misconduct appeals are summarized below.

Misconduct      Allegation             Date of          Date of      Results of    Results of
Charge                                 Misconduct       Misconduct   Misconduct    Misconduct
                                       Report           Hearing      Hearing       Appeal
Destruction     Contraband             3/9/18           3/12/18      Found         Filed an appeal
or misuse       removal                                              guilty.       based upon
of property     was dated 1/16/18                                                  retaliation, but the
and             in a scrivener’s                                                   appeal was denied
insolence       error; Robinson                                                    because Robinson
                stated “This is                                                    did not include
                because I grieve                                                   substantive evidence
                you f[*]ckers” at                                                  to warrant a
                the hearing.                                                       rehearing. (ECF No.
                (ECF No. 30-5,                                                     36-2, PageID.361.)
                PageID.279-280.)
Out of place    Robinson pleads        3/9/18           3/12/18      Pled guilty   N/A
                Guilty.                                              and found
                (ECF No. 30-5,                          Waived the   guilty.
                PageID.287-288.)                        right to a
                                                        hearing on
                                                        3/18/18
Receipt of      Robinson claims a      3/12/18          3/20/18      Found         Filed an appeal
Stolen          case of mistaken                                     guilty.       based upon
property;       identity. (ECF No.                                                 retaliation, but the
theft           30-5, PageID.289-                                                  appeal was denied
                290.)                                                              because Robinson
                                                                                   did not include
                                                                                   substantive evidence
                                                                                   to warrant a
                                                                                   rehearing. (ECF No.
                                                                                   36-2, PageID.355.)


                                                    9
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.398 Page 10 of 24




   VI.      Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   VII.     Exhaustion of Administrative Remedies

         A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

                                           10
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.399 Page 11 of 24




the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

         Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).     In rare circumstances, an administrative remedy          will be considered

unavailable where officers are unable or consistently unwilling to provide relief,

where the exhaustion procedures may provide relief, but no ordinary prisoner can

navigate it, or “where prison administrators thwart inmates from taking advantage

of   a    grievance   [or   other   administrative]   process   through    machination,




                                           11
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.400 Page 12 of 24




misrepresentation, or intimidation.” Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850,

1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.

      The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. Where grievance procedures are not available

because the issue presented is non-grievable, exhaustion of prison grievance

procedures is not required. It is well-established that a prisoner “cannot be required

to exhaust administrative remedies regarding non-grievable issues.” Figel v.

Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004); Mays v. Kentucky Dept. of Corrections,

2018 WL 4603153, at *3 (W.D. Ky. Sept. 25, 2018) (“It is beyond debate that an inmate



                                         12
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.401 Page 13 of 24




cannot be required to exhaust administrative remedies regarding non-grievable

issues.”); Reeves v. Hobbs, 2013 WL 5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants

cannot treat a complaint as non-grievable, and therefore not subject to the grievance

procedure, and then turn around and maintain the claim fails because [the plaintiff]

failed to follow the grievance procedure. As the well known proverb states, they

cannot have their cake and eat it too.”).

      However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct4, the inmate must first

raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94 (6th Cir. 2011). If the inmate is claiming to have received a retaliatory Class

I misconduct, he or she must then must “file a motion or application for rehearing [of

his misconduct conviction] in order to exhaust his or her administrative remedies

before seeking judicial review of the final decision or order.” Mich. Comp. Laws §

791.255(1); see also Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is

claiming to have received a retaliatory Class II or III misconduct, he or she must file




4      Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                            13
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.402 Page 14 of 24




an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v.

Heyns, 2014 U.S. Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

      When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.            Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

      [A] prisoner ordinarily does not comply with MDOCPD 130—and
      therefore does not exhaust his administrative remedies under the
      PLRA—when he does not specify the names of each person from whom
      he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
      Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
      manner the State provides—by, say, identifying all relevant
      defendants—not only furthers [the PLRA’s] objectives, but it also
      prevents inmates from undermining these goals by intentionally
      defaulting their claims at each step of the grievance process, prompting
      unnecessary and wasteful federal litigation process.”). An exception to
      this rule is that prison officials waive any procedural irregularities in a
      grievance when they nonetheless address the grievance on the merits.
      See id. at 325. We have also explained that the purpose of the PLRA’s
      exhaustion requirement “is to allow prison officials ‘a fair opportunity’
      to address grievances on the merits to correct prison errors that can and
      should be corrected to create an administrative record for those disputes
      that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017).5

    VIII. Motion for Summary Judgment: Defendant’s Exhaustion Argument

      First, Defendants concede that claim two (shown in table starting on page 6

above) is properly exhausted. Thus, this claim may go forward. The undersigned



5      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
                                          14
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.403 Page 15 of 24




concludes (1) that there is no genuine issue of material fact that claims one, four, five,

six, seven, eight, nine, and ten (shown in Section III, in table starting on page 6) are

not properly exhausted, and (2) that there is a genuine issue of material fact as to

whether claim three was properly exhausted.

    A. Claims that Robinson Failed to Exhaust

       Based on the grievances and misconducts identified by the parties as relevant,

there is no genuine issue of fact that Robinson failed to properly exhaust claims one,

four, five, six, seven, eight, nine, and ten.

       As shown in the table in Section IV, Robinson did not raise the allegations that

support claims one, five, and six in a grievance and that he pursued through Step III.

Because there are no grievances supporting claims one, five, and six, there is no

genuine issue of fact that the claims are not properly exhausted.

       There is also no genuine issue of material fact that claim four is not properly

exhausted. The claim is based on the allegation that, on March 9, 2018, Olmstead

issued Robinson a false misconduct ticket for being out of place.           (ECF No. 1,

PageID.14.) Robinson complained about this incident in grievance URF-18-03-0804-

28c.6 (ECF No. 30-3, PageID.210-215.) Because claim four is a First Amendment



6      This grievance was properly rejected at Steps I, II, and III for containing
multiple unrelated issues. Grievances that are rejected because they fail to satisfy
policy also fail to demonstrate proper exhaustion. Scott v. Amani, 577 F.3d 642, 647
(6th Cir. 2009). Therefore, even if the grievance process applied to claim four, the
claim was not properly exhausted through grievance URF-18-03-0804-28c. In this
grievance, Robinson complains about (1) Benson’s search of his bunk, (2) Benson
threatening him for writing grievances and issuing him a false misconduct ticket, (3)
Robinson’s disagreement about what he purportedly said during earlier misconduct
hearings, (4) his receipt of multiple false misconduct tickets, (5) Olmstead denying
                                            15
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.404 Page 16 of 24




retaliation claim governed by Siggers, Robinson needed to raise the issue of

retaliation during his misconduct hearing and then appeal on the basis of retaliation.

652 F.3d at 693-94; MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones, 2014 U.S.

Dist. LEXIS at *13-17. Robinson failed to do this. (ECF No. 30-5, PageID.287-288.)

Indeed, Robinson (1) pled guilty to the misconduct and (2) waived his right to a

misconduct hearing. (ECF No. 30-5, PageID.287.) Consequently, the undersigned

concludes that there is no genuine issue of material fact that claim four is not properly

exhausted.

         As summarized above in the table in Section III, claims seven, eight, nine, and

ten are claims against Newton individually or in a conspiracy for violations of

Robinson’s First or Fourteenth Amendment rights.             Robinson, however, only

complains about Newton in one grievance – URF-18-03-0886-27a – and was issued

only one misconduct from Newton. As summarized in Section IV, the grievance was

rejected at Step I for containing non-grievable issues and the rejection was upheld

through Step III. Grievances that are rejected because they fail to satisfy policy also

fail to demonstrate proper exhaustion. Scott v. Amani, 577 F.3d 642, 647 (6th Cir.

2009).    Consequently, any claim against Newton that is not a retaliation claim

governed by Siggers cannot be considered properly exhausted. 652 F.3d at 693-94.




him access to certain television channels, (6) Olmstead refusing to close the barracks
door, (7) Warden Horton knowing about Benson’s and Olmstead’s conduct but not
stopping it, and (8) a general history of racism from the MDOC employees. (ECF No.
30-3, PageID.213, 215.)
                                           16
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.405 Page 17 of 24




      In addition, any First Amendment retaliation claims against Newton that are

governed by Siggers requires Robinson to have raised the retaliation issue during his

misconduct hearing and then appeal his guilty finding based on retaliation to

properly exhaust the claims. Siggers, 652 F.3d at 693-94; MDOC PD 03.03.105 ¶¶

UUU-XXX; see also Jones, 2014 U.S. Dist. LEXIS at *13-17. As the record shows,

Robinson failed to raise the issue of retaliation during his misconduct hearing (ECF

No. 30-5, PageID.289), but raised the issue of retaliation on appeal (ECF No. 36-2,

PageID.355). Because Robinson failed to raise the issue of retaliation during his

misconduct hearing, no First Amendment retaliation claims against Newton were

properly exhausted. As such, there is no genuine issue of material fact that claims

six, seven, eight, and nine are not properly exhausted.

   B. Claim that Defendants Concede that Robinson Properly Exhausted

      For two reasons, the undersigned concludes that claim two is properly

exhausted. First, Defendants concede that grievance URF-18-03-0694-17a and the

claim within it are properly exhausted. (ECF No. 30, PageID.143.) Second, the record

shows that grievance URF-18-03-0694-17a complains about Olmstead refusing to

close the barracks door because Robinson is African-American, and that the grievance

was denied on the merits through Step III. (ECF No. 30-3, PageID.226-230.)

   C. Claim that Robinson Properly Exhausted

      The undersigned concludes that claim three is properly exhausted. Claim

three is a First Amendment retaliation claim against Benson for allegedly issuing

Robinson a false misconduct ticket on March 9, 2018. As such, the claim is governed



                                         17
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.406 Page 18 of 24




by Siggers.    Robinson was required to raise the issue of retaliation during his

misconduct hearing and then appeal on this basis. 652 F.3d at 693-94; MDOC PD

03.03.105 ¶¶ UUU-XXX; see also Jones, 2014 U.S. Dist. LEXIS at *13-17. During his

misconduct hearing, it appears that Robinson raised the retaliation issue during his

misconduct hearing when he stated that “This is because I grieve you fuckers.”7 (ECF

No. 30-5, PageID.279.) The inference is that Robinson received the misconduct ticket

because he complained about Benson, the issuing officer, in a grievance. Then, as

shown below, Robinson appealed his guilty finding by asserting that Benson wrote

this misconduct ticket because Robinson wrote past grievances. (ECF No. 36-2,

PageID.361.)     As can be seen below, in his appeal, Robinson wrote, “this false

misconduct was in retaliation for grievances.”




7      A/Lt. Pawley describes the statement as being to “degrade the reporting officer
and [that] it has no other purpose.” (ECF No. 30-5, PageID.279.) Pawley’s description
seems at odds with Robinson’s choice of words and context of the statement.
                                         18
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.407 Page 19 of 24




      Because Robinson raised the issue of retaliation during his misconduct hearing

and on appeal, the undersigned concludes that there is no genuine issue of material

fact that Robinson properly exhausted his First Amendment retaliation claim against

Benson.
                                        19
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.408 Page 20 of 24




    IX.     Motion for Summary Judgment: Defendant’s Qualified Immunity
            Argument

          Defendants also argue that they are entitled to summary judgment because

the doctrine of qualified immunity shields Benson and Olmstead from liability where

Robinson claims that he has a constitutional right to watch preferred television

channels or in having the barracks door kept closed. (ECF No. 30, PageID.148.)

Defendants’ argument misinterprets – understandably so – the claims that Robinson

alleges in his Verified Complaint.8 As summarized in Section II of this Report and

Recommendation, Robinson does not allege that he has a constitutional right to watch

a preferred television channel or has a right to have the barracks door closed.

Robinson appears to allege that Olmstead and Benson violated his right to equal

protections under the Fourteenth Amendment by making decisions on which

television channel to display and whether to keep a door open on the basis of race,

favoring the requests of White inmates over the requests of African-American

inmates.

          Because Defendants misconstrue Robinson’s claims, the undersigned

concludes that Defendants’ motion regarding qualified immunity should be denied.

    X.      Motions to Compel Discovery

          Robinson filed two motions to compel discovery. (ECF No. 38, PageID.365;

ECF No. 40, PageID.385.) In the second motion, Robinson seeks the same discovery




8      Robinson also appears to be confused about what claims he alleges in his
Verified Complaint because he filed a motion asking the Court to identify his
cognizable claims. (ECF No. 34, PageID.326.)
                                         20
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.409 Page 21 of 24




material and expands upon his arguments in his first motion.         (ECF No. 40,

PageID.385.) Because Defendants responded to Robinson’s first motion (ECF No. 39,

PageID.367.), the second motion is better interpreted as a reply to Defendant’s

response.

      Putting aside any issue involving Robinson filing duplicate motions, there are

a host of issues regarding Robinson’s discovery requests. First, Robinson’s request

for discovery material from Defendants was untimely.      On August 1, 2019, the

undersigned ordered Robinson to complete discovery limited to the exhaustion issue

by September 15, 2019. (ECF No. 35, PageID.329.) Defendants argue that Robinson’s

discovery request was untimely because they did not receive the discovery request

until September 16, 2019, the day after the deadline. (ECF No. 39, PageID.368.)

Robinson does not dispute when Defendants received his request. (ECF No. 40,

PageID.385.) Instead, Robinson argues that his request was timely because (1) he

delivered the request to prison officials on September 9, 2019 – six days before the

deadline – and (2) because he is only allowed a limited amount of time in the day to

work in the prison’s legal library. (ECF No. 40, PageID.385.) Robinson’s argument

misinterprets the order that discovery must be completed by September 15, 2019. By

waiting to begin the mailing process so close to the deadline, Defendants’ were

prevented from responding prior to the deadline. Consequently, Robinson’s motion

should be denied because his discovery request was untimely.

      Second, Robinson’s discovery request exceeded the authorized scope of

discovery, which was limited to the exhaustion issue. As indicated by Defendants,



                                        21
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.410 Page 22 of 24




Robinson’s “request for production #2 seeks warden forum meeting minutes for a 2-

year period which includes time after he had filed his complaint, and #3 broadly seeks

‘any and all policies, directives or instructions concerning MDOC employee job

description, prisoner treatment.’” (ECF No. 39, PageID.368 (citing ECF No. 39-1,

PageID.372).) In response, Robinson asserts that Fed. R. Civ. P. Rule 26(b)(1) allows

discovery of non-privileged matters relevant to his claim. (ECF No. 40, PageID.385.)

Robinson’s argument misinterprets Rule 26(b)(1). The rule states that it applies to

the scope of discovery “[u]nless otherwise limited by court order.” Fed. R. Civ. P.

26(b)(1). Here, the Court limited discovery to the issue of exhaustion. (ECF No. 35,

PageID.329.) As such, Robinson’s motion should be denied because his discovery

requests exceeded the scope of the Court’s order.

      Third, Robinson filed his brief in response to Defendants’ motion for summary

judgment before he filed his motions to compel discovery. (ECF No. 36, PageID.330.)

The purpose of the limited discovery was to allow the parties to properly brief the

Court as to whether Robinson properly exhausted his claims against the Defendants.

To that end, the undersigned ordered that Robinson was free to file his response

Defendants’ motion by October 28, 2019. (ECF No. 35, PageID.329.) Robinson,

instead, filed his response more than a month early on September 24, 2019. (ECF

No. 36, PageID.330.) In doing so, Robinson rendered any further discovery on the

exhaustion issue irrelevant.

      The undersigned respectfully recommends that the Court deny Robinson’s first

motion to compel discovery for any of above reasons.          The undersigned also



                                         22
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.411 Page 23 of 24




respectfully recommends that the Court deny Robinson’s second motion to compel

discovery as moot.

         The undersigned wishes to note that Robinson will be allowed an opportunity

to conduct discovery on the merits of his remaining claims after the Court resolves

Defendants’ pending motion for summary judgment.

   XI.      Recommendation

         The undersigned respectfully recommends that this Court (1) grant in part and

deny in part Defendants’ motion, (2) deny Robinson’s two motions to compel

discovery, and (3) dismiss without prejudice Robinson’s conspiracy claims, his

individual First Amendment retaliation claims against Newton and Olmstead, his

First Amendment retaliation claim against Benson and Olmstead where they

allegedly moved Robinson to the D housing unit, his individual Fourteenth

Amendment equal protections claims against Newton, and his Fourteenth

Amendment retaliation claim against Olmstead involving white inmates to watch

their preferred television channels. If the Court accepts this recommendation, the

remaining claims are:

 Claim    Defendant        Claim         Date or              Factual Allegation
   #                                   Date Range
                                            of
                                       Incident(s)
   1        Benson     1st Amendment     3/9/2018    Benson allegedly conducted an
                         Retaliation                 impermissible search of Robinson’s
                                                     belongings and then issued Robinson a
                                                     false Class II misconduct ticket for
                                                     Destruction or misuse of property and
                                                     insolence. In doing so, Benson allegedly
                                                     told Robinson that he would keep
                                                     issuing Robinson misconduct tickets if
                                                     Robinson kept filing grievances. (ECF
                                                     No. 1, PageID.14.)


                                           23
Case 2:18-cv-00156-PLM-MV ECF No. 42 filed 03/09/20 PageID.412 Page 24 of 24



 Claim   Defendant        Claim         Date or              Factual Allegation
   #                                  Date Range
                                           of
                                      Incident(s)
   2     Olmstead    14th Amendment     3/3/2018    Allegedly Olmstead refused to close the
                           Equal                    backdoor of the housing unit near
                        Protections                 Robinson’s and other black inmates’
                                                    beds because a white inmate requested
                                                    the door to remain open. (ECF No. 1,
                                                    PageID.13.)



Dated: March 9, 2020                                  /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           24
